Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4, 9-10, 13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, term “the other side” lacks antecedent basis.  Additionally, the “position” defined in the claim by “a position of an end portion of the opening that is furthest toward the other side in the first direction” is indefinite.  Since “the other side in the first direction” appears to be in the opposite direction of the first direction (opposite direction A in Applicant’s Fig.2), this would appear to be describing the bottom of the space in which the opening defines (i.e. where reference numeral 62 in Applicant’s Figure 4 is pointing).  However, Applicant’s disclosure indicates that this position might be some other position.  Clarification is required.  Furthermore, it is unclear what is meant by the vertex position and the other-side position being “identical” since these positions do not appear to be the exact same position in space.
As to claim 4, it is unclear what is meant by the vertex position and the lead-out port position being “identical” since these positions do not appear to be the exact same position in space.
As to claims 9 and 10, term “the other side” lacks antecedent basis.  In addition, the “position” defined in the claim by “a position of an end portion of an upper edge of the standing wall portion that is furthest toward the other side in the first direction” is indefinite.  Since “the other side in the first direction” appears to be in the opposite direction of the first direction (opposite direction A in Applicant’s Fig.2) and Applicant defines an “upper” direction as being in the direction A (see paragraph [0051] of the specification), an “upper edge of the standing wall portion that is furthest toward the other side in the first direction” appears contradictory.  Furthermore, it is unclear what is meant by the vertex position and the other-side wall upper end position being “indentical” since these positions do not appear to be the exact same position in space.
As to claim 20, term “both side portions” lacks antecedent basis.
Dependent claim inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 11-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohno (US 2007/0249940).
As to claim 1, Kohno discloses an ultrasonic endoscope comprising: 
a distal end rigid portion (1b, Fig.1) that is located at a distal end of an endoscope insertion section (1, Fig.1);
an ultrasonic transducer (2, Fig.1) that is disposed in the distal end rigid portion; 
a treatment tool lead-out portion (portion of 1b that defines receiving space 21, leadout hole 10, the opening and guide member 20, as will be set forth below) that is disposed on a proximal end side of the ultrasonic transducer (Fig.1) and that comprises 
an erecting base housing portion (portion of 1b that defines receiving space 21 and leadout hole 10, Fig.1) that has an opening (opening in surface of 1b that defines the entrance into the receiving space 21 and leadout hole 10, Fig.1,2 and shown in annotated figure below) whose opening direction is toward one side in a first direction that is perpendicular to an axial direction of the distal end rigid portion (direction A in annotated figure below) or whose opening direction is a direction that has a component toward the one side in the first direction (direction A in annotated figure below) and a component toward a distal end side in the axial direction of the distal end rigid portion (direction B in annotated figure below),
 	
    PNG
    media_image1.png
    240
    334
    media_image1.png
    Greyscale

an opening forming surface (shown in annotated figure below) in which the opening is formed and that has a normal component in the opening direction (normal component of this surface is coming out of the page, analogous to direction A in annotated figure above), 
	
    PNG
    media_image2.png
    236
    405
    media_image2.png
    Greyscale

a treatment tool lead-out port (leadout hole 10, Fig.1) that communicates with an inside of the erecting base housing portion and from which a treatment tool is led out (portion 1b forms and communicates with the leadout hole 10, Fig.1, which accommodates a tool 14b) and 
a treatment-tool erecting base (guide member 20, Figs.1,2) that is disposed in the inside of the erecting base housing portion (extends into receiving space 21, Fig.1) and that changes a lead-out direction of the treatment tool led out from the treatment tool lead-out port ([0025]); and 
an observation window (objective optical system of viewing device 4, Figs.1,2) that is disposed on a proximal end side of the opening forming surface (this best seen in Fig.2) and that is disposed in an observation means forming surface (slant surface 5, Fig.2) that has a normal component toward the distal end side in the axial direction of the distal end rigid portion (shown generally as direction B in annotated figure above), 
wherein, when a position of an end portion of the opening that is furthest toward the one side in the first direction is defined as a one-side opening position (further position of opening in the direction A as shown in the annotated figure above), a position of the observation window in the first direction is located on the one side in the first direction relative to the one-side opening position (window of viewing 4 is located further in the direction A than the one-side opening position, as shown in Figs.1,2).
As to claim 2, the ultrasonic transducer (2) has an ultrasound transmitting/receiving surface that is formed in a curved shape in the axial direction of the distal end rigid portion (curved shape of surface 2 extending in the left direction of Fig.1).
	As to claim 3, the ultrasound transmitting/receiving surface has a vertex that is located at an end portion thereof that is furthest toward the one side in the first direction (point V as shown in the annotated figure below), and wherein, when a position of the vertex in the first direction is defined as a vertex position and a position of an end portion of the opening that is furthest toward the other side in the first direction is defined as an other-side opening position (point O as shown in annotated figure below), the vertex position is identical to the other-side opening position or is located on the one side in the first direction relative to the other-side opening position (point V is in a first direction (arrow in figure) relative to the point O).
		
    PNG
    media_image3.png
    200
    321
    media_image3.png
    Greyscale

As to claim 4, when a position of the treatment tool lead-out port in the first direction is defined as a lead-out port position, the vertex position is identical to the lead-out port position or is located on the one side in the first direction relative to the lead-out port position (point V is in a first direction (arrow in figure above) relative to the lead out hole 10, as shown in the annotated figure above).
As to claims 11-14, the observation window is disposed offset from the treatment-tool erecting base in a second direction that is perpendicular to the first direction (observation window 4 offset in a proximal (to the right side of the Fig.1) direction from the guide member 20).
As to claim 18, the treatment-tool erecting base emerges from the opening forming surface (guide member 20 shown to emerge from opening in Fig.1).


Allowable Subject Matter
Claims 5-8, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795